DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received 5/29/2020 for application number 16/768,571. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims.
Claims 1 – 30 are presented for examination.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



7.	Claim 27 is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites “an arrangement” operable to perform a series of method steps.  The term (arrangement) is not defined in the specification nor are any limiting examples provided.  The claim thus appears to be software per se which is not one of the statutory categories.  Claims 28 – 30 depend from claim 27 and are thus rejected on the same basis.
8.	Claims 1, 11, 21, 22 and 27 are directed to an abstract idea without significantly more.  The independent claims recite a method for handling a call of a second function from a first function, the method comprising: obtaining information associated with one or more locations of the second function; determining an availability of the second function at the one or more locations, based on the obtained information; selecting one of the one or more locations for forwarding the call of the second function from the first function; and forwarding the call of the second function from the first function.
The limitations, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, 
This judicial exception is not integrated into a practical application. In particular, the components in the displaying step are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving information, executing a function and making a decision) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a device to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.  Additionally, the dependent claims comprise insignificant extra-solution activity, and thus do not add limitations that would render the 
Claim Interpretation
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

10.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
11.	As per claim 21, claim limitations “an obtaining unit for obtaining …,“ “a determining unit for determining …,” “a selecting unit for selecting …” and “a forwarding unit for forwarding …” invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(a).
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 112
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):



13.	Claim 21 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  More specifically, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

15.	Claims 1, 3, 4, 7, 8, 10, 11, 13, 14, 17, 18, 20 – 25, 27 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moore (U.S. Publication 2010/0299437) (Moore hereinafter).
16.	As per claim 1, Moore teaches a method performed by a first function manager for handling a call of a second function from a first function [“receiving a request from a first node to execute a microservice having a particular function,” ¶ 0023; first node mapped to first function], the method comprising:
the load balancer 103 contacts a backend server, it may use a virtual IP address assigned to a particular microservice, so that applications using that particular microservice may direct their requests to that address—i.e., the microservice—without specifying the particular backend server to use. Specifically, the load balancer typically (although not necessarily) receives requests that are addressed to that virtual IP address, and redirects traffic using a hash or algorithm to the backend servers.  A variety of scheduling algorithms may be used by load balancers to determine how traffic should be routed.” ¶ 0042; microservice mapped to second function, load balancer mapped to first function manager that obtains location information]; 
determining an availability of the second function at the one or more locations, based on the obtained information [“because the web services may be distributed over discrete microservices, and because microservices can be deployed individually as needed, there is a need to ascertain whether prerequisite microservices are available for a given microservice when it is deployed on the network.  To this end, the common interface microservices have may be configured to quickly identify itself in response to a request from a microservice being installed,” ¶ 0018];
selecting one of the one or more locations for forwarding the call of the second function from the first function; forwarding the call of the second function from the first function [“each microservice may have a unique virtual IP address, and the load balancer 202 can forward the request to this virtual IP address. The second load balancer is configured to know which microservices are active on its local ports. In one embodiment, it forwards a request for a microservice to any port on which a copy of that microservice is active (e.g., using host:port addressing to identify the host and port on the host),” ¶ 0046].
17.  	As per claim 3, Moore teaches the method according to claim 1.  Moore further teaches wherein determining an availability of the second function at the one or more locations comprises one or more of determining a workload of a host onto which one of the second function at the one or more locations is deployed, determining a distance between the one or more locations of the second function and a location of the first function, and determining an access time associated with a host onto which one of the second function at the one or more locations is deployed [“More sophisticated load balancers may take into account additional factors, such as a server's reported load, recent response times, up/down status (determined by a monitoring poll of some kind), number of active connections, geographic location, capabilities, or how much traffic it has recently been assigned,” ¶ 0042].
18.   	As per claim 4, Moore teaches the method according to claim 1.  Moore further teaches wherein forwarding the call of the second function from the first function comprises forwarding the call to a second function manager [“The second load balancer is configured to know which microservices are active on its local ports. In one embodiment, it forwards a request for a microservice to any port on which a copy of that microservice is active (e.g., using host:port addressing to identify the host and port on the host).” ¶ 0046].
each microservice may have a unique virtual IP address, and the load balancer 202 can forward the request to this virtual IP address. The second load balancer is configured to know which microservices are active on its local ports. In one embodiment, it forwards a request for a microservice to any port on which a copy of that microservice is active (e.g., using host:port addressing to identify the host and port on the host),” ¶ 0046].
20.  	As per claim 8, Moore teaches the method according to claim 7.  Moore further teaches wherein obtaining information associated with one or more locations of the second function comprises sending a message associated with the second function to at least one second function manager [“each microservice may have a unique virtual IP address, and the load balancer 202 can forward the request to this virtual IP address. The second load balancer is configured to know which microservices are active on its local ports. In one embodiment, it forwards a request for a microservice to any port on which a copy of that microservice is active (e.g., using host:port addressing to identify the host and port on the host),” ¶ 0046].
21.  	As per claim 10, Moore teaches the method according to claim 1.  Moore further teaches wherein obtaining information associated with one or more locations of the second function comprises analyzing the first function for determining a dependency on the second function [“The granular microservice concept and built-in functionality of network languages, such as HTTP, enables the microservice to be readily deployed. More specifically, whether the prerequisites or dependences for a given microservice are available on a given network can be readily ascertained by “pinging them on the network with a simple request. For example, it may be a reply indicating that the request was received. For example, a normal HTTP GET request returns a response body (i.e. some data) and some metadata about the response (e.g. the duration that data can be cached).” ¶ 0065].
22.	As per claim 11, it is a claim having similar limitations as cited in claim 1.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 1 above.
23.	As per claim 13, it is a claim having similar limitations as cited in claim 3.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 3 above.
24.	As per claim 14, it is a claim having similar limitations as cited in claim 4.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 4 above.
25.	As per claim 17, it is a claim having similar limitations as cited in claim 7.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 7 above.
26.	As per claim 18, it is a claim having similar limitations as cited in claim 8.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 8 above.

28.	As per claim 21, it is a claim having similar limitations as cited in claim 1.  Thus, claim 21 is also rejected under the same rationale as cited in the rejection of claim 1 above.
29.	As per claim 22, it is a method claim having similar limitations as cited in claim 1.  Thus, claim 22 is also rejected under the same rationale as cited in the rejection of claim 1 above.
30.	As per claim 23, it is a method claim having similar limitations as cited in claim 1.  Thus, claim 23 is also rejected under the same rationale as cited in the rejection of claim 1 above.
31.	As per claim 24, it is a method claim having similar limitations as cited in claim 2.  Thus, claim 24 is also rejected under the same rationale as cited in the rejection of claim 2 above.
32.	As per claim 25, it is a method claim having similar limitations as cited in claim 4.  Thus, claim 25 is also rejected under the same rationale as cited in the rejection of claim 4 above.
33.	As per claim 27, it is a claim having similar limitations as cited in claim 1.  Thus, claim 27 is also rejected under the same rationale as cited in the rejection of claim 1 above.
.
Claim Rejections - 35 USC § 103
35.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

36.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
37.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
38.	Claims 2, 12, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Schreiber (U.S. Publication 2010/0049790) (Schreiber hereinafter).
39. 	As per claim 2, Moore teaches the method according to claim 1.   Moore does not explicitly disclose but Schreiber discloses intercepting the call from the first function [“preferably client code 110 is operative to intercept at least the first request by the user to communicate with third party Web service provider 40, and route the request to proxy functionality 60, passing the target URL as a parameter,” ¶ 0078].
It would have been obvious to one of ordinary skill in the art, having the teachings of Moore and Schreiber available at the time the invention was made, to modify the web service system as taught by Moore to include the capability managing virtual identities of web services as taught by Schreiber thereby enhancing system efficiency by facilitating routing of calls/requests to the appropriate web services.
40.	As per claim 12, it is a claim having similar limitations as cited in claim 2.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 2 above.
41.	As per claim 26, it is a method claim having similar limitations as cited in claim 2.  Thus, claim 26 is also rejected under the same rationale as cited in the rejection of claim 2 above.
.
43.	Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Rokicki et al. (U.S. Publication 2010/0251262) (Rokicki hereinafter).
44.   	As per claim 5, Moore teaches the method according to claim 1.  Moore does not explicitly disclose but Rokicki discloses wherein obtaining information associated with one or more locations of the second function comprises storing information associated with a location of the second function [“A consumer WSD may be created from a web service in a UDDI registry or from a WSDL document and is designed to allow the Integration Server to invoke the web service as part of an IS flow service. It may contain all the data from the WSDL document that defines the web service, as well as data needed for certain Integration Server run-time properties. A consumer WSD thus defines an external web service, allowing the integration server to create a web service connector for each operation in the Web service. When the consumer WSD is created, one or more web service connectors also may be created,” ¶ 0148].
It would have been obvious to one of ordinary skill in the art, having the teachings of Moore and Rokicki available at the time the invention was made, to modify the web service system as taught by Moore to include the capability of standards-based messaging as taught by Rokicki thereby enhancing system efficiency by storing and referencing web service location information using a standard storage mechanism.
For a consumer WSD, the alias is used at runtime when a web service connector is invoked to determine the actual endpoint address of the web service and/or to supply user credentials to be used with the request,” ¶ 0150].
It would have been obvious to one of ordinary skill in the art, having the teachings of Moore and Rokicki available at the time the invention was made, to modify the web service system as taught by Moore to include the capability of standards-based messaging as taught by Rokicki thereby enhancing system efficiency by storing and referencing web service location information using a standard storage mechanism.
46.	As per claim 15, it is a claim having similar limitations as cited in claim 5.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 5 above.
47.	As per claim 16, it is a claim having similar limitations as cited in claim 6.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 6 above.
48.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Sanamrad (U.S. Publication 2008/0065402) (Sanamrad hereinafter).
49.   	As per claim 9, Moore teaches the method according to claim 8.   Moore does not explicitly disclose but Sanamrad discloses wherein sending a message associated with the second function comprises broadcasting said message [“The components comprise a generator component 300 comprising an interface for receiving one of more quality of service parameters as specified by the web service requester 100, a broadcast component 310 for broadcasting the request for a service along with the quality of service requirements to a number of web service providers 105, a receiver component 305 for receiving the performed service and statistical data relating to the quality of service requirements,” ¶ 0039].
It would have been obvious to one of ordinary skill in the art, having the teachings of Moore and Sanamrad available at the time the invention was made, to modify the web service system as taught by Moore to include the capability of broadcasting request for service messages to web services providers as taught by Sanamrad thereby enhancing system efficiency by storing and referencing web service location information using a standard storage mechanism.
50.	As per claim 19, it is a claim having similar limitations as cited in claim 9.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 9 above.
51.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Conant (U.S. Publication 2017/0116588) (Conant hereinafter).
52.  	As per claim 30, Moore teaches the arrangement according to claim 27.  Moore does not explicitly disclose but Conant discloses wherein the arrangement comprises a first function manager, a second function manager and a message bus, and is further operable to communicate between the first function manager and the second function manager via the message bus [“The application clusters 202A, B may be protected by various layers of firewalls, and may be configured to communicate through message bus middleware 205A, B. The frontend subsystem 104 may be accessible through one or more web service delivery nodes 206A, B, which, for example, may include aspects such as an administrative management unit 208A, B, a web service client 210A, B, a management unit 212A, B, a delivery unit 214A, B, etc. Distribution of computing resources may be, for example, balance between various resources and/or nodes through the use of a suitably configured load balancer 216.” ¶ 0070].
It would have been obvious to one of ordinary skill in the art, having the teachings of Moore and Conant available at the time the invention was made, to modify the web service system as taught by Moore to include the capability of communicating with web services and balancers via a message bus as taught by Conant thereby enhancing system efficiency by utilizing a standard mechanism commonly applied in the art to support remote communications.
Conclusion
53.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193